VAUGHT, C.J., concurring. |SI concur in the decision of the majority, but write separately to comment on my concern that the sentence in this case appears excessive under these facts and constitutes a misuse of State resources. As related in the majority opinion, appellant pled guilty to felony possession-of marijuana, misdemeanor fleeing, and misdemeanor criminal mischief in the second degree. He was sentenced to three years’ suspended imposition of sentence (SIS) on the felony and was given jail time (no SIS) for the two misdemeanors. The judgment does not specifically indicate, but he was also required to pay $300 restitution on the criminal-mischief charge. This all occurred in 2003. Although the evidence submitted at trial indicated that appellant had not paid his fines and restitution, had received other criminal charges and had, in fact, served time in the Department of Correction, no petition to revoke was filed for eight years. Everyone agrees that the three years SIS on the felony has long run and that the trial court only had jurisdiction to revoke based on the restitution and the provision in Ark.Code Ann. § 5-4-205(c)(l) (Supp. 2001), which defines “victim” as a victim of the offense or the “criminal episode.” Without the restitution there is nothing to revoke, and without the felony the most a court could impose would be a $300 judgment and thirty days in jail. According to his testimony, appellant is now employed and making payments to another court. While this is no excuse for not making the restitution payment in this case, it does indicate that little is to be gained by giving him the maximum sentence of six years’ imprisonment for failing to pay $300, especially when this could have been done eight years ago and in conjunction with other prison time he was already serving. The appellant’s 19arguments are compelling, but the trial judge was within his authority to make the decision that he made. I just think this is a case of overkill in a time when we are concerned about overcrowding in the prisons and alternatives to incarceration for non-violent offenders.